Citation Nr: 1547268	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that continued a 10 percent evaluation for bilateral hearing loss.  This rating decision was a reconsideration, following the submission of additional evidence, of an earlier June 2011 rating decision which granted an increased 10 percent evaluation effective April 19, 2011.    

The Veteran testified at a September 2015 hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding his claim for an increased evaluation for his service-connected bilateral hearing loss, the Veteran was last afforded a VA examination in May 2012.  At his September 2015 Board hearing, the Veteran testified that he could not hear in his left ear and that his hearing had gotten "quite a bit worse" since the May 2012 VA examination.  He also stated that when people would talk to him they would have to stand on his right side, but he would still have trouble hearing people.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Also, the Veteran submitted a November 2012 audiogram from Audiology Doctors of Tulsa, which diagnosed bilateral sensorineural hearing loss.  The Board observes that while speech discrimination scores were provided, it is unclear whether these tests utilized the Maryland CNC test as required by regulation.  38 C.F.R. § 4.85(a).  When a private examination report reasonably appears to contain information necessary to properly decide a claim but it is unclear or not suitable for rating purposes, VA has a duty to seek clarification from either the private examiner or the claimant.  As such, on remand, Audiology Doctors of Tulsa should be contacted to determine whether the Maryland CNC was used in conjunction with the private audiological testing submitted by the Veteran.

The record reflects that the Veteran had been receiving treatment from the Muskogee VA Medical Center.  The most recent VA treatment records contained in the claims file date back to February 2015.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from February 2015 to present, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide appropriate medical release form for the Audiology Doctors of Tulsa.  If an appropriate medical release form is received, request the Audiology Doctors of Tulsa to verify whether the Maryland CNC test was utilized in determining the Veteran's speech discrimination scores in the November 2012 audiology report.

2.  Obtain any updated VA treatment records from the Muskogee VA Medical Center, and all associated clinics (including the Outpatient Clinic in Tulsa), as well as any other VA facility identified by Veteran or in the record, for the period since February 2015.

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The entire claims file must be made available to and reviewed by the examiner. 

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85, and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz, and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




